07/23/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs April 29, 2020

        STATE OF TENNESSEE v. DANIELLE LYNETTE WRIGHT

                  Appeal from the Criminal Court for Knox County
                     No. 108613 Steven Wayne Sword, Judge
                     ___________________________________

                           No. E2019-01290-CCA-R3-CD
                       ___________________________________


Defendant, Danielle Lynette Wright, was convicted of second-degree murder by a Knox
County Jury. She received a sentence of seventeen years’ incarceration. On appeal,
Defendant argues that the evidence was insufficient to sustain her conviction of second-
degree murder. After a thorough review of the record, we affirm the judgment of the trial
court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and J. ROSS DYER, JJ., joined.

Gerald L. Gulley, Jr. (on appeal), and Joseph A. Fonduzz (at trial), Knoxville, Tennessee,
for the appellant, Danielle Lynette Wright.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Charme P. Allen, District Attorney General; and Kevin Allen,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                             Facts and Procedural History


       Defendant admits that on April 3, 2016, she shot the victim, Purnell Nimmons.
The bullet hit the victim in his back, went between his ribs, hit his right lung and his
heart, and ultimately lodged in his sternum. By the time police arrived at the scene, the
victim was deceased. Defendant was indicted for first-degree murder. However, after a
three day jury trial she was found guilty of second-degree murder.

       The testimony and proof at trial established that the victim and Defendant had
been romantically involved. During her annual physical exam, Defendant discovered that
she had contracted herpes. She had reason to believe that the victim had infected her
with the disease. She attempted to confront the victim “at least three times,” but the
victim avoided the subject each time. On Valentine’s Day, 2016, Defendant got off work
early and went home. The victim lived with Defendant at that time, but he was not home
and did not arrive home until the early morning hours of the following day. Defendant
was upset with the victim and told him to leave. Defendant then burned some clothing
that belonged to the victim and left.

       The day of the murder, the victim was out shopping with a friend, Shannita
Whaley. Afterwards, the victim contacted Defendant and asked her to pick him up so he
could retrieve some shoes and clothing that he had left at her house. Defendant picked up
the victim and took him to her house. She again confronted the victim about her herpes
diagnosis. The victim walked away from Defendant and left the house.

       Defendant got in her car and found the victim at the Lakeview Motel, which was a
short distance from her house. Defendant exited the vehicle with her hand at her side and
walked towards the victim, yelling at him. The victim locked himself in the lobby to get
away from Defendant. Defendant yelled loudly enough that it drew the attention of Anna
Patel, the motel manager, and Robert Oakley, a resident and part-time worker at the
motel. Mr. Oakley came out of his room to investigate, but Defendant had already
returned to her car and left the motel. Ms. Patel asked the victim to leave the motel lobby
and go back outside. Mr. Oakley approached the victim and noted that the victim
appeared scared or worried. The victim asked Mr. Oakley the address of the motel so he
could have someone pick him up. The victim told Mr. Oakley that Defendant “done
pulled a gun on me, and she threatened to shoot me.” The victim called Ms. Whaley, and
gave her the motel’s address. Ms. Whaley testified that the victim sounded terrified and
that she heard him say “she has a gun.”

       While the victim waited for a friend to pick him up, Defendant returned to the
motel on foot. This time, Defendant had on a jacket, but her hand remained at her side,
supporting a gun tucked in her waistband. Once the victim saw Defendant approaching,
he attempted to re-enter the motel lobby. Defendant wedged her foot in the door, and the
victim was unable to close and lock the door. The victim pushed Defendant away and
attempted to close the door. Defendant pulled her gun out of her waistband, pulled the
door open and fired two shots. One shot hit the wall of the lobby, and the other shot hit
the victim. Realizing that she had shot the victim, Defendant walked away from the
                                           -2-
scene, stopping to pick up one of the ejected bullet casings along the way. The entire
event was caught on the motel’s security cameras.

        Upon returning home, Defendant called her college friend, Tiffany Smith, and
drove about forty-five minutes to her house. She admitted to Ms. Smith that she shot the
victim. The two had a drink and talked. Defendant showered and spent the night at Ms.
Smith’s house. The following morning after Defendant learned that the victim died as a
result of the shooting, she “lost it” and drove to her mother’s house near New Orleans,
Louisiana. After several days, Defendant returned to Knoxville and turned herself in to
police.

       During the ensuing days after the shooting, Knoxville Police Department Officer
Thomas Thurman was looking for Defendant. Officer Thurman traced Defendant to
Louisiana by tracking her cell phone. He did not find Defendant in Louisiana as she had
been tipped off to his presence.

       Before Defendant turned herself in, a search warrant was executed for her house.
A box for a Ruger LCP that fired .38 caliber bullets was found during the search. The
gun matched the type of bullet found at the scene of the shooting. While the weapon was
not found, the gun box contained a casing from a test-fired round that the manufacturer
shipped along with the gun. Patricia Resig, an expert firearms examiner assigned to the
forensic unit of the Knoxville Police Department, confirmed that the casing was fired
from the same gun as the shell casing found at the scene. The casing from the box and
the bullet from the box were the same brand and type of ammunition. Knoxville Police
Department Officer J.D. Sisk used the serial number located on the gun box and traced
the ownership of the gun, through a government database, to Defendant.

       Defendant testified that it was not her intent to kill the victim. She just “wanted to
frighten him, not harm him.” She claimed that she was “agitated and very upset” and that
she had “a whole bunch of different emotions running through her head at that time.”
Defendant was mad at the victim for not talking with her. Defendant knew that one
round hit the victim, and she acknowledged that she walked away and did not render aid.
Defendant went to Louisiana for several days “to get [her] things in order.” The proof
established that Defendant was formerly in the military, had a handgun carry permit, and
was experienced with the handling of a gun.

       Defendant filed a motion for a new trial, which the trial court denied. It is from
that denial that Defendant now appeals.




                                            -3-
                                          Analysis

       Defendant argues that the evidence was insufficient to convict her of second-
degree murder. Specifically, Defendant argues that here was insufficient proof for a
rational jury to conclude that she intended to kill the victim. Alternatively, Defendant
argues that a rational jury should have concluded that she acted in a state of passion,
recklessly, or in a criminally negligent manner. The State argues that the evidence was
more than sufficient to support the verdict and that intent is irrelevant in a second-degree
murder conviction. The State further argues that Defendant’s alternative theory is
without merit. We agree with the State.

       When a defendant challenges the sufficiency of the evidence, this Court is obliged
to review that claim according to certain well-settled principles. A guilty verdict removes
the presumption of innocence and replaces it with a presumption of guilt. State v. Evans,
838 S.W.2d 185, 191 (Tenn. 1992). The burden is then shifted to the defendant on appeal
to demonstrate why the evidence is insufficient to support the conviction. State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). The relevant question the reviewing court
must answer is whether any rational trier of fact could have found the accused guilty of
every element of the offense beyond a reasonable doubt. See Tenn. R. App. P. 13(e);
Jackson v. Virginia, 443 U.S. 307, 319 (1979). On appeal, “the State is entitled to the
strongest legitimate view of the evidence and to all reasonable and legitimate inferences
that may be drawn therefrom.” State v. Elkins, 102 S.W.3d 578, 581 (Tenn. 2003). As
such, this Court is precluded from re-weighing or reconsidering the evidence when
evaluating the convicting proof. State v. Morgan, 929 S.W.2d 380, 383 (Tenn. Crim.
App. 1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Moreover, we may not substitute our own “inferences for those drawn by the trier of fact
from circumstantial evidence.” Matthews, 805 S.W.2d at 779. Further, questions
concerning the credibility of the witnesses and the weight and value to be given to
evidence, as well as all factual issues raised by such evidence, are resolved by the trier of
fact and not the appellate courts. State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).
“The standard of review ‘is the same whether the conviction is based upon direct or
circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

      In relevant part, second-degree murder is a “knowing killing of another.” T.C.A. §
39-13-210(a). “A person acts knowingly with respect to a result of the person’s conduct
when the person is aware that the conduct is reasonably certain to cause the result.”
T.C.A. 39-11-106(a)(22).

       Here, the proof at trial showed that Defendant had her gun, drew it, and fired two
shots. By Defendant’s own admission, she knew she shot the victim. The video from the
                                            -4-
motel’s security cameras also showed Defendant shooting the victim. She walked back
to the motel instead of driving so the victim would not be aware of her approach. When
the victim retreated to the motel lobby, Defendant pulled her gun and fired. The trial
court commented at the sentencing hearing that he was “surprised the jury didn’t come
back with first-degree murder . . . just looking at the video, it appeared to be a planned-
out, premeditated ambush.”

       Defendant was formerly in the military, had a handgun carry permit, and was well
versed in the handling of a gun. A rational jury could reasonably conclude that
Defendant shot the victim and was aware that shooting him was reasonably certain to
cause his death. Defendant is not entitled to relief.

       Alternatively, Defendant claims that she should have been convicted of a lesser-
included offense. She argues that she was in state of mind that led her to act irrationally.
Defendant argues that the victim’s refusal to talk with her made her mad and “very
agitated, very upset, disappointed” and that she had a “whole bunch of different emotions
running through [her] head.” The jury was specifically instructed on the differences
between the lesser-included offenses and second-degree murder. In returning the verdict
of second-degree murder, the jury weighed the evidence and determined the credibility of
the testimony. They reached a decision that Defendant acted knowingly. This was
certainly within the jury’s purview, and this Court will not reweigh the evidence.
Morgan, 929 S.W.2d at 383. Defendant is not entitled to relief.

                                        Conclusion

       For the foregoing reasons, the judgment of the trial court is affirmed.


                                              ____________________________________
                                              TIMOTHY L. EASTER, JUDGE




                                            -5-